Citation Nr: 0939731	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-28 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1951 to June 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefit sought on 
appeal.  

However, this decision was sent to an incorrect mailing 
address.  There is a "presumption of regularity" under which 
it is presumed that government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992).  While Ashley 
dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  In this case, clear evidence to the contrary has been 
presented to rebut the presumption of regularity, because the 
Postal Service returned the August 2005 rating decision as 
undeliverable.  

After receiving the Veteran's December 2005 inquiry on his 
PTSD claim, the RO found that new and material evidence had 
been submitted to reopen the claim of service connection for 
PTSD and continued the denial in August and September 2006 
rating decisions.  However, the Board finds that the issue of 
new and material evidence is not raised in this claim, 
because there was no final decision, as the Veteran filed a 
timely notice of disagreement within one year of the August 
and September 2006 rating decisions.  

The Board refers to the RO the issues of service connection 
for hearing loss and tinnitus.  These claims were denied in 
the August 2005 rating decision, which the Veteran did not 
receive; thus, the presumption of regularity is rebutted.  
See Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The Veteran 
included the issue of service connection for hearing loss and 
tinnitus on his September 2006 notice of disagreement and 
October 2007 substantive appeal (VA Form 9), and the Board 
finds that these issues are still pending.  The Veteran must 
be given an opportunity to file a notice of disagreement with 
the earlier decision that denied hearing loss and tinnitus.  
Should the claims be granted, the Veteran should receive an 
effective date of September 29, 2004, the date of his 
original claim.  

The Veteran indicated in his August 2007 substantive appeal 
(VA Form 9) that he wished to testify at a Board hearing.  In 
an October 2007 correspondence, he withdrew the hearing 
request.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that the Veteran 
has evidence pertinent to his claim that he has not submitted 
to VA.  

2.  There is no medical evidence of a current diagnosis of 
PTSD; the record does not confirm that the Veteran engaged in 
combat with the enemy and there is no credible or 
corroborating evidence to confirm his alleged in-service 
stressors.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  The Veteran was issued VCAA notification 
letters in October 2004 and June 2006, which informed him of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  A March 2006 letter and the June 2006 VCAA letter 
provided the Veteran notice regarding the evidence and 
information needed to establish disability ratings and 
effective dates, as outlined in Dingess. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the October 2004 VCAA letter noted above was 
issued prior to the August 2005 rating decision on appeal; 
thus, VCAA notice was timely.

Although the letters containing Dingess notice were issued 
after the rating decision, the case was readjudicated in the 
July 2007 statement of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006); see Mayfield v. Nicholson, 
20 Vet. App. 537, 541-42 (2006) (Mayfield III).  
Additionally, the Veteran has had ample opportunity to 
respond and supplement the record.  He was advised of what 
evidence would be necessary to substantiate the elements 
required to establish service connection and how a rating and 
an effective date are assigned.  See Dingess, supra.  The 
Board also notes that the Veteran has not demonstrated or 
even pled prejudicial error.  See also Shinseki v. Sanders, 
129 S. Ct. 1696 (2009), regarding the rule of prejudicial 
error.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, VA medical records, and private 
treatment records.  The Board is cognizant that the Veteran 
was not provided a VA examination in which an examiner 
provided an opinion regarding whether PTSD was attributable 
to service.  Under VA regulations, the Secretary must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability; (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

The Board finds that the current record is adequate to decide 
this appeal.  There is no medical evidence of a diagnosis of 
PTSD based upon alleged combat duty or other claimed in-
service stressors while on active duty during the Korean 
Conflict.  Under these circumstances, there is no duty to 
provide a VA examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. §§ 3.104(f), 3.159(c)(4) 
(2009).  See also Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Doran v. Brown, 6 Vet. App. 283 (1994).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
395 (1993).

Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptoms and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Factual Background

The Veteran's October 1951 service entrance examination 
showed normal nervous system and psychiatric evaluations.  

In an April 1952 service treatment record, the Veteran 
reported heroin use since August or October 1951, due to 
depression from being drafted.  He reported having withdrawal 
symptoms within two days of not having the drug and being 
calm when he had heroin and being nervous without it.  The 
Veteran had subjective symptoms of insomnia, tremulousness, 
and sweating; the examiner diagnosed him as having heroin 
addiction.  Later in April 1952, the Veteran's diagnosis was 
changed to emotional instability, as the examiner doubted 
that the Veteran was addicted; no misconduct was noted.  

In May 1952, the Veteran appeared before a medical survey 
board.  In June 1952, the Veteran was discharged from service 
because of disability classified as instability reaction.  He 
had a normal nervous system evaluation.  

The Veteran's DD-214 (service personnel record) does not 
specify his duty assignment.  There is no indication of a 
medal or decoration evincing combat duty.  The Veteran's 
service treatment records and service personnel records do 
not show service overseas.  

In November 2004, the Veteran submitted a statement about 
racial discrimination and his drug problems in service.  The 
Veteran stated that when he was recruited and traveled to 
Washington D.C., the black and white recruits were separated 
based on race.  He noted being slapped by his drill 
instructor, but he did not provide a date or name.  He 
reported that he began to use drugs when he arrived in Camp 
Pendleton, California, because he could not understand why he 
should risk his life for a country that did not care about 
him.  He sought help for his drug problem, but he refused to 
identify the drug dealers.  He reported discrimination in job 
applications when he returned to Fort Worth, Texas after 
service.  

In December 2004, the Veteran submitted information on his 
PTSD stressors.  He reported that he arrived in Washington 
D.C. on October 24 or 25, 1951 and that the black inductees 
were not allowed to eat with the other inductees.  He 
reported that in Parris Island, South Carolina he was slapped 
by his drill instructor, who was from New York.  He stated 
that he was searching for his graduation book that has names 
and photographs.  

A November 2004 VA treatment record noted that the Veteran 
had a positive depression screening.  The Veteran gave a 
history of PTSD flashbacks due to his past history.  

An August 2005 report of contact noted that the Veteran was 
seen at the San Bernardino Veteran Center only twice, in 
November and December 2004, and no diagnosis was rendered.  

In June 2006, the Veteran submitted another stressor 
verification form.  He stated that he was discriminated 
against by being separated before the meal on November 1, 
1951, in route to the recruit training facility in Parris 
Island, South Carolina.  He also reported that a non-
commissioned officer slapped only the Veteran and none of the 
other training recruits.  He also reported seeing a 
psychiatrist at the Victorville, California VA Clinic.  

In the Veteran's September 2006 notice of disagreement, he 
stated that most of the inductees are now dead or unable to 
remember what happened.  He stated that he did not know what 
PTSD was until 2004, when he was 75 years old.  In a December 
2006 statement, the Veteran specified that he did not know 
the name of the non-commissioned officer who struck him.  

In the Veteran's August 2007 substantive appeal, he 
reiterated his stressors of racial segregation and 
discrimination and the assault by the drill instructor.  He 
also stated that he did not serve in a foreign war.  

Analysis

The Board finds that the preponderance of the evidence is 
against the Veteran's claim that he has PTSD attributable to 
service.  

The service treatment records show that the Veteran was 
discharged from active duty with a diagnosis of an emotional 
instability reaction, which is a personality disorder.  A 
personality disorder is not an acquired psychiatric disorder, 
and is not a disability for which compensation benefits may 
be awarded.  Beno v. Principi, 3 Vet. App. 439 (1992).  In 
the absence of superimposed disease or injury as in this 
case, service connection may not be allowed for a personality 
disorder.  See VAOPGCPREC 82-90.  

Similarly, the Veteran cannot receive compensation for his 
earlier in-service diagnosis of drug addiction.  The law and 
regulations provide that compensation shall not be paid for 
drug addiction.  That is, if the disability was the result of 
the person's own willful misconduct, to include the abuse of 
alcohol or drugs, it is not a disability for VA compensation 
purposes.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301 (2009); see also VAOPGPREC 2-97.  

The Veteran's service personnel records show no indication of 
a medal or decoration evincing combat duty.  The Court has 
held that one cannot conclude from the mere absence on a 
veteran's DD-214 of a medal or citation evincing combat that 
the veteran in fact did not engage in combat with the enemy.  
Daye v. Nicholson, 20 Vet. App. 502 (2006).  The Veteran 
acknowledged in his August 2007 substantive appeal that he 
did not engage in combat.  In view of the foregoing, the 
Board finds that there is no documentation the Veteran had 
combat duty.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  

Since the Veteran's alleged stressors involve non-combat 
incidents, his testimony must be corroborated.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  However, there is a lack of 
confirmed evidence of record that corroborates the Veteran's 
assertions of racial discrimination and assault by a non-
commissioned officer or a drill instructor.  With regard to 
the Veteran's allegations, it is pertinent to note that 
generally anecdotal incidents such as the events alleged by 
the Veteran are difficult to research effectively.  The 
Veteran is unable to remember the name of the person who 
assaulted him, and he also stated that all his fellow 
recruits have either died or are unable to remember what 
happened.  The Veteran has not submitted any corroborating 
evidence such as a buddy statement with respect to any of his 
alleged in-service stressors.  Thus, the Board has no method 
of confirming that these events in fact occurred.  See 38 
C.F.R. § 3.159(c)(2)(i).  

The Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  As noted above, the service 
treatment records show no treatment of an acquired 
psychiatric disorder due to engaging in combat or due to any 
of the alleged stressors.  The Veteran did not seek 
psychiatric treatment until November 2004, which was more 
than 50 years after service.  

One of the necessary elements for a grant of service 
connection is a current disability.  See 38 C.F.R. 
§ 3.303(b).  In the absence of proof of a current disability, 
there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Board finds that the preponderance of the 
medical evidence is against a finding that the Veteran has a 
current diagnosis of PTSD.  

The Veteran is generally competent to report symptoms such as 
flashbacks, because this requires only personal knowledge, 
not medical expertise, and it comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Although he reported flashbacks during his November 2004 VA 
treatment, he was not diagnosed as having PTSD.  See Moray v. 
Brown, 5 Vet. App. 211(1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran has PTSD that began during or as the result of some 
incident of active service  

ORDER

Entitlement to service connection for PTSD is denied.  

______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


